Wood, J., (after stating the facts). Appellants contend that they are innocent purchasers, and that appellee is estopped from setting up any right of redemption because of the deed executed by his father to Storthz. They also contend that appellee is barred by laches. The uncontroverted evidence shows that Lawrence Johnson was the owner of the land at the time of his death on June 6,1900. While the evidence shows that he had conveyed the same by quitclaim deed to Storthz in 1899, the testimony is conclusive that this deed was only intended as a mortgage, and that the mortgage was satisfied by payment of the money for which the deed was given as security, and that Storthz reconveyed the land to Johnson. It does not appear, however, that the deed of Storthz was‘placed on record. Storthz testified concerning this as follows: “The fellow got into trouble, and needed about $25, and I let him have it and told him that if he didn’t give the money back that the property would be mine, and I could go and foreclose. If .he gave the money back, I had to give him back the property; that was understood. The property was given as security, and not as a conveyance. Judge Hill was conducting the negotiation for Johnson. It was understood that Johnson was to pay back the money in six months. I got back part of the money from Judge Hill, and conveyed the property to him, then he conveyed it to the negro. I was satisfied, and conveyed it back to him. It was several months that the property stood in my name. I didn’t hold it long enough to pay the taxes on it; it was not long enough in my hands for that.” This testimony shows conclusively that Lawrence Johnson was the owner of the land at the time of his death. Our law grants to minors the right to redeem land forfeited to the State for nonpayment of taxes within two years from and after the expiration of their disability. Kirby’s Dig.,, § § 4834 and 7095. Gideon Johnson was the only child of Lawrence Johnson, and therefore, at the time of the latter’s death, the land descended to Gideon, and he was the owner of the same at the time of the forfeiture and sale thereof for taxes. The land was subject to redemption at any time during the minority of Gideon and for two years after he attains his majority. Carroll v. Johnson, 41 Ark. 63. This statutory right of redemption is not personal to the owner laboring under the disability mentioned therein. It is “an interest running with the land for the period mentioned therein after the expiration of the disability of the owner.” Pulaski County v. Hill, 97 Ark. 450; Smith v. Thornton, 74 Ark. 572. See also Keith v. Freeman, 43 Ark. 296. While it is not an estate in the lands, it is a statutory privilege that runs with the land of one who is under the disability mentioned. See Bender v. Bean, 52 Ark. 132; Seger v. Spurlock, 59 Ark. 147. The appellee, Gideon Johnson, did not derive his privilege of redemption from his ancestor at the latter's death. At that time there had been no forfeiture for the nonpayment of taxes. It is a right that came to him after his father’s death by virtue of the statute, and was not in any sense an estate in the land that came to him through the death of his father. The doctrines of estoppel and laches have no application in this case, even had they been pleaded. It is not pretended that the appellee, Gideon Johnson, had, by any conduct of his own, misled appellants to their prejudice. There can be no such thing as an innocent purchaser of land at a tax sale, or from one who buys at such sale, as against the statutory privilege of redemption. The statute makes no exceptions, and there are no restrictions or limitations upon the right to redeem except as to the time in which it shall be exercised. As was said in Neil v. Rozier, 49 Ark. 551, “a sale of the land by the tax purchaser does not displace the right to redeem.” The right, within the time, is absolute, and the provisions of the statute are to be liberally construed bo effectuate its purpose in preventing a permanent forfeiture of the estate of a minor. Woodward v. Campbell, 39 Ark. 584; Neil v. Rozier, supra. All the world must take notice of the statute granting to' a minor the privilege of redemption from a sale for taxes. Neither Bradbury nor Waters would be innocent purchasers, even though they paid value and had no notice that Gideon Johnson was the owner of the land at the time it was forfeited and sold for taxes, because they derived their claim for title through one who purchased at a tax sale. The vendee of a purchaser at a tax sale gets no better title than his vendor had, and the purchaser at a tax sale only gets the title subject to the statutory privilege of redemption. See Bird v. Jones, 37 Ark. 195. The rule of caveat emptor applies to the purchaser of a tax title. He is not a bona fide purchaser for value without notice. Martin v. Bar our, 34 Fed. 701. The judgment is correct, and is affirmed.